Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 1 of 10




           EXHIBIT A
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 2 of 10
                UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1                   UNITED STATES DISTRICT COURT
2                  WESTERN DISTRICT OF WASHINGTON
      ______________________________________________________
3
       STATE OF WASHINGTON,              )
4                                        )
                      Plaintiff,         )
5                                        )
             vs.                         ) CIVIL ACTION NO.
6                                        ) 3:17-cv-05806-RJB
       THE GEO GROUP, INC.,              )
7                                        )
                      Defendant.         )
8      _______________________________   )
                                         )
9      UGOCHUKWU GOODLUCK NWAUZOR,       )
       FERNANDO AGUIRRE-URBINA,          )
10     individually and on behalf of     )
       all those similarly situated,     )
11                                       )
                      Plaintiffs,        )
12                                       ) CIVIL ACTION NO.
             vs.                         ) 17-cv-05769-RJB
13                                       )
       THE GEO GROUP, INC., a Florida    )
14     corporation,                      )
                                         )
15                    Defendant.         )
      ______________________________________________________
16
        VIDEO-RECORDED VIDEOCONFERENCE DEPOSITION UPON ORAL
17
                                 BRIAN R. EVANS
18
       (CONTAINS CONFIDENTIAL TESTIMONY SUBJECT TO PROTECTIVE
19
                ORDER AND FOR ATTORNEYS' EYES ONLY)
20      ____________________________________________________
21                         12:03 P.M. EDT
22                          JUNE 11, 2020
23                       28 ELEUPHERA DRIVE
24                     BOYNTON BEACH, FLORIDA
25    REPORTED BY: JUDY BONICELLI, CSR, RPR, CCR 2322

                                                                         Page 1

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 3 of 10
                UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1                            A P P E A R A N C E S
2     FOR THE PLAINTIFF:
3            ANDREA BRENNEKE (APPEARING REMOTELY)
             LANE POLOZOLA (APPEARING REMOTELY)
4            ATTORNEY GENERAL OF WASHINGTON
             800 Fifth Avenue, Suite 2000
5            Seattle, WA 98104
             206.233.3384
6            andrea.brenneke@atg.wa.gov
             lane.polozola@atg.wa.gov
7
             JAMAL WHITEHEAD (APPEARING REMOTELY)
8            PAGE ULREY APPEARING REMOTELY)
             SCHROETER GOLDMARK & BENDER
9            810 Third Avenue, Suite 500
             Seattle, WA 98104
10           206.622.8000
             whitehead@sgb-law.com
11           ulrey@sgb-law.com
12    FOR THE GEO GROUP:
13           JOAN K. MELL (APPEARING REMOTELY)
             III BRANCHES LAW
14           1019 Regents Boulevard, Suite 204
             Fircrest, WA 98466
15           253.566.2510
             joan@3brancheslaw.com
16
              ADRIENNE SCHEFFEY (APPEARING REMOTELY)
17            AKERMAN LLP
              1900 Sixteenth Street, Suite 1700
18            Denver, CO 80202
              303.260.7712
19            adrienne.scheffey@akerman.com
20            CHERYL L. WILKE (APPEARING REMOTELY)
              THE GEO GROUP, INC.
21            4955 Technology Way
              Boca Raton, FL 33431
22            561.443.1789
              cwilke@geogroup.com
23
24    ALSO PRESENT:      Allan Morgan, Videographer (Remotely)
                         Carolyn Rice (Remotely)
25                       Paige Suelzle (Remotely)

                                                                         Page 2

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 4 of 10
                UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1                                       I N D E X
2     WITNESS: BRIAN R. EVANS
3     EXAMINATION:                                                           PAGE
4           By MS. BRENNEKE                                                    4
5
      EXHIBIT                PREVIOUSLY MARKED                               PAGE
6                                  EXHIBITS
7    Exhibit 22       Monthly Voluntary Worker Program                        198
                      Spend Report
8    Exhibit 129      A contract for the ICE Northwest                        153
                      Detention Facility from September
9                     2015
     Exhibit 183      A price proposal submission                             171
10
     Exhibit 194      2014 Western Region Budget Review                           65
11                    PowerPoint presentation
     Exhibit 202      Notice of Award on October 16, 2009,                    190
12                    for the contract to GEO from
                      Department of Homeland Security
13   Exhibit 203      8-12-99 Solicitation, Offer and Award                   192
14   Exhibit 252      Consolidated Financial Statement for                    134
                      the Northwest Detention Center
15   Exhibit 261      Facility Budget Summary document                        141
16   Exhibit 262      A summary by year of the financial                      143
                      results for the Northwest Detention
17                    Center, Northwest ICE Processing
                      Center through September 30th, 2019
18   Exhibit 269      A chart of the ICE reimbursements for                   195
                      the voluntary program at the
19                    Northwest Detention Center
     Exhibit 365      A letter dated May 30th, 2018, to                       114
20                    Deputy Director Peter Edge at ICE
21
                                    EXHIBIT MARKED
22
     Exhibit 600      The GEO Group, Inc.'s 2019 Form 10-K                    209
23
24
25

                                                                         Page 3

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 5 of 10
                UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1                  BOYNTON BEACH, FLORIDA; JUNE 11, 2020

2                                 12:03 P.M. EDT

3                                     --oOo--

4                         THE VIDEOGRAPHER:         We are on the record

5     at 9:03 a.m. on June 11th, 2020.              Audio and video

6     recording will continue to take place unless all

7     parties agree to go off the record.

8                  This is Media Unit 1 of the video-recorded

9     deposition of Brian Evans, taken by counsel for the

10    plaintiff in the matter of State of Washington versus

11    The GEO Group, Inc., filed in the United States Court,

12    Western District of Washington, Case No.

13    3:17-cv-05806-RJB.

14                 This deposition is being conducted using

15    remote counsel technology, and all participants are

16    attending remotely.         My name is Allan Morgan from the

17    firm YOM Veritext, and I'm the videographer.                   The court

18    reporter is Judy Bonicelli from the firm YOM Veritext.

19                 I am not authorized to administer an oath.                  I

20    am not related to any party in this action, nor am I

21    financially interested in the outcome.                 If there are

22    any objections to proceeding, please state them at the

23    time of your appearance, beginning with the noticing

24    attorney.

25                 Will all present please state their name and

                                                                          Page 4

                  YOM: Full Service Court Reporting, A Veritext Company
                                      800.831.6973
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 6 of 10
                UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1     affiliations for the record.

2                         MS. BRENNEKE:        My name is Andrea

3     Brenneke.     I'm here on behalf of the State of

4     Washington.

5                         MR. POLOZOLA:        Lane Polozola also here

6     representing the State of Washington.

7                         THE REPORTER:        I'm sorry this is the

8     court reporter.        Mr. -- Lane, I didn't hear that.

9                         MR. POLOZOLA:        Can you hear now?

10                        THE REPORTER:        We can hear but it's

11    shaky.

12                        MR. POLOZOLA:        Lane Polozola on behalf

13    of the State of Washington as well.

14                        MS. MELL:      I'm Joan Mell.         I'm on behalf

15    of the GEO Group.

16                        MS. SCHEFFEY:        Adrienne Scheffey also on

17    behalf of the GEO Group.

18                        MS. WILKE:       My name is Cheryl Wilke.

19    I'm vice president and corporate counsel for GEO Group.

20                        MR. WHITEHEAD:        Good morning.        This is

21    Jamal Whitehead, class counsel for the private

22    plaintiffs in this separately-captioned matter of

23    Nwauzor v. GEO, Cause No. 17-cv-5769.

24                        MS. ULREY:       And Page Ulrey, also for the

25    private plaintiffs.

                                                                          Page 5

                  YOM: Full Service Court Reporting, A Veritext Company
                                      800.831.6973
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 7 of 10
                UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1                          MR. EVANS:        I'm Brian Evans.            I'm the
2     senior vice president and CFO for the GEO Group.
3                          THE VIDEOGRAPHER:           Will the court
4     reporter please swear in the witness.
5                          THE REPORTER:         I'm sorry, Schroeter
6     Goldmark, I didn't get your name.
7                          MS. ULREY:        Page Ulrey, P-a-g-e, last
8     name, U-l-r-e-y.
9                          THE REPORTER:         Thank you.
10                         MS. ULREY:        Thank you.
11                                  BRIAN R. EVANS,
12        sworn as a witness by the Certified Court Reporter,
13                            testified as follows:
14                               DIRECT EXAMINATION
15    BY MS. BRENNEKE:
16          Q.    Hello, Mr. Evans.           Thank you for being here.
17    My name is Andrea Brenneke, and I'm joined by my
18    colleague and co-trial counsel Lane Polozola.                        We also
19    have Jamal Whitehead, who is the counsel for the
20    private plaintiffs who will be conducting some
21    questioning.
22                I am going to start just by recognizing that
23    this is a remote deposition in the time of Corona and
24    it is actually my first time doing this so if it's a
25    little bit rocky at times, or if you have any trouble

                                                                         Page 6

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 8 of 10
Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 9 of 10
     Case 3:17-cv-05806-RJB Document 401-2 Filed 09/02/20 Page 10 of 10
                 UNDER PROTECTIVE ORDER Brian Evans - June 11, 2020

1                            REPORTER'S CERTIFICATE
2
3              I, JUDY BONICELLI, the undersigned Certified
4     Court Reporter, pursuant to RCW 5.28.010 authorized to
5     administer oaths and affirmations in and for the State
6     of Washington, do hereby certify:
7              That the sworn testimony and/or proceedings, a
8     transcript of which is attached, was given before me at
9     the time and place stated therein; that any and/or all
10    witness(es) were duly sworn to testify to the truth;
11    that the sworn testimony and/or proceedings were by me
12    stenographically recorded and transcribed under my
13    supervision, to the best of my ability; that the
14    foregoing transcript contains a full, true, and
15    accurate record of all the sworn testimony and/or
16    proceedings given and occurring at the time and place
17    stated in the transcript; that I am in no way related
18    to any party to the matter, nor to any counsel, nor do
19    I have any financial interest in the event of the
20    cause.
21             WITNESS MY HAND and DIGITAL SIGNATURE this 24th
22    day of June 2020.
23
24
                              <%19854,Signature%>
25                            JUDY BONICELLI, RPR, CCR
                   Washington Certified Court Reporter, CCR 2322

                                                                          Page 258

                  YOM: Full Service Court Reporting, A Veritext Company
                                      800.831.6973
